NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        AUG 26 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-50382

                Plaintiff-Appellee,              D.C. No.
                                                 3:19-cr-02028-GPC-1
 v.

RAFAEL RAMIRO-MEDINA,                            MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                       Argued and Submitted August 6, 2021
                               Pasadena, California

Before: PAEZ, CALLAHAN, and HURWITZ, Circuit Judges.

      Rafael Ramiro-Medina appeals his conviction for four counts of transporting

undocumented immigrants and aiding and abetting in violation of 8 U.S.C. §

1324(a)(1)(A)(ii), (v)(II). The only issue on appeal is the district court’s denial of

a challenge under Batson v. Kentucky, 476 U.S. 79 (1986), to the government’s

peremptory strike of a Hispanic woman, Juror Caudillo. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
under 28 U.S.C. § 1291, and we affirm.

      “We generally review a district court’s Batson determination for clear error

because of the intrinsically factual nature of the claim. However, where the district

court applies the wrong legal standard, we review the claim de novo.” United

States v. Collins, 551 F.3d 914, 919 (9th Cir. 2009) (citation omitted). Because

Ramiro-Medina argues that the district court did not comply with the Batson

framework, we review de novo.

      Batson established a three-step, burden-shifting framework to determine

whether an attorney engaged in purposeful discrimination when exercising

peremptory strikes. See id. First, “the defendant must make a prima facie showing

that the challenge was based on an impermissible ground, such as race.” Id. (citing

Batson, 476 U.S. at 96). “Second, if the trial court finds the defendant has made a

prima facie case of discrimination, the burden then shifts to the prosecution to offer

a race-neutral reason for the challenge that relates to the case.” Id. (quoting Green

v. LaMarque, 532 F.3d 1028, 1030 (9th Cir. 2008)). “Third, if the prosecutor

offers a race-neutral explanation, the trial court must decide whether the defendant

has proved the prosecutor’s motive for the strike was purposeful racial

discrimination.” Id. (quoting Green, 532 F.3d at 1030).

      Ramiro-Medina argues that the district court misapplied the first step of the

Batson analysis. Any error at step one, however, is moot if there is no error at


                                          2
steps two and three. See Hernandez v. New York, 500 U.S. 352, 359 (1991).

      The district court did not misapply step two of the Batson inquiry. The

government had unsuccessfully sought to strike Juror Caudillo for cause,

explaining that she had expressed concern about remaining impartial due to her

views of the federal government’s family separation policy.1 Moments later, after

Ramiro-Medina’s Batson objection, the district court noted the government’s

previously provided race-neutral reason for seeking to strike Juror Caudillo, and

the government implicitly adopted this reason at step two during a supplemental

Batson hearing.

      The district court, however, arguably misapplied step three of the Batson

analysis by not expressly determining whether purposeful discrimination occurred.

Although the district court noted that “there was a basis to challenge Ms. Caudillo

in good faith” and that the government had “offered [that basis] in good faith,” step

three of the Batson analysis requires a court to “undertake a sensitive inquiry” into

the available “circumstantial and direct evidence of intent.” Batson, 476 U.S. at 93

(internal quotation marks and citation omitted); see also United States v. Alanis,

335 F.3d 965, 969 (9th Cir. 2003) (“It is not enough that the district court



1
 After the government’s for cause challenge, the district court noted that it was
“satisfied that [Juror Caudillo] is prepared to compartmentalize and set aside these
experiences or this knowledge that she referenced,” and declined to remove her for
cause.

                                          3
considered the government’s [race]-neutral explanations ‘plausible.’ Instead, it is

necessary that the district court make a deliberate decision whether purposeful

discrimination occurred.”).

      But even if the district court so erred, because the record is adequately

developed, we can review de novo the third step of the Batson analysis without

remanding for a factual hearing. United States v. Alvarez-Ulloa, 784 F.3d 558,

565–66 (9th Cir. 2015). We conclude that Ramiro-Medina has not established that

purposeful racial discrimination occurred. The government had legitimate

concerns about whether Juror Caudillo could be impartial, given the nature of the

charges against Ramiro-Medina. There is no evidence that the government failed

to strike non-Hispanic jurors who shared similar concerns. And the seated jury

included at least two Hispanic jurors.

      Because the government offered a race-neutral reason for the peremptory

challenge and we conclude that the government did not engage in purposeful

discrimination, any error at step one is moot. See Hernandez, 500 U.S. at 359.

      AFFIRMED.




                                          4